                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

KRISTY J. STRUNK,

       Plaintiff,                                          Case No. 3:18-cv-377

vs.

COMMISSIONER OF SOCIAL SECURITY,                           Magistrate Judge Michael J. Newman
                                                           (Consent Case)
      Defendant.
______________________________________________________________________________

 DECISION AND ENTRY: (1) AFFIRMING THE ALJ’S NON-DISABILITY FINDING
  AS SUPPORTED BY SUBSTANTIAL EVIDENCE; AND (2) TERMINATING THIS
                            CASE ON THE DOCKET
______________________________________________________________________________

       This Social Security disability benefits appeal is before the undersigned for disposition

based upon the parties’ consent. Doc. 12. At issue is whether the Administrative Law Judge

(“ALJ”) erred in finding Plaintiff not “disabled” and therefore unentitled to Disability Insurance

Benefits (“DIB”). This case is before the Court on Plaintiff’s Statement of Errors (doc. 9), the

Commissioner’s memorandum in opposition (doc. 16), Plaintiff’s reply (doc. 17), the

administrative record (doc. 7), 1 and the record as a whole.

                                                      I.

       A.        Procedural History

       Plaintiff filed for DIB alleging a disability onset date of January 9, 2014. PageID 1826.

Plaintiff claims disability as a result of a number of alleged impairments including, inter alia,

degenerative disc disease, fibromyalgia, asthma, obesity, diabetes, a depressive disorder, and an

anxiety disorder. PageID 58.


       1
           Hereafter, citations to the electronically-filed administrative record will refer only to the PageID
number.

                                                       1
        After an initial denial of her application, Plaintiff received a hearing before ALJ Stuart

Adkins on August 18, 2017. PageID 81-125. The ALJ issued a written decision on March 12,

2018 finding Plaintiff not disabled. PageID 56-76. Specifically, the ALJ found at Step Five that,

based upon Plaintiff’s residual functional capacity (“RFC”) to perform a reduced range of light

work, 2 “there are jobs in that exist in significant numbers in the national economy that [Plaintiff]

can perform[.]” PageID 68-76.

        Thereafter, the Appeals Council denied Plaintiff’s request for review, making the ALJ’s

non-disability finding the final administrative decision of the Commissioner. PageID 43-48. See

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993). Plaintiff then

filed this timely appeal. Cook v. Comm’r of Soc. Sec., 480 F.3d 432, 435 (6th Cir. 2007).

        B.      Evidence of Record

        The evidence of record is adequately summarized in the ALJ’s decision (PageID 56-76),

Plaintiff’s Statement of Errors (PageID 1826-44), the Commissioner’s memorandum in opposition

(PageID 1854-66), and Plaintiff’s reply (PageID 1867-71). The undersigned incorporates all of

the foregoing and sets forth the facts relevant to this appeal herein.

                                                     II.

        A.      Standard of Review

        The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-

disability finding is supported by substantial evidence, and (2) whether the ALJ employed the

correct legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,745-46


        2
           Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying of
objects weighing up to 10 pounds” and “requires a good deal of walking or standing, or…sitting most of
the time with some pushing and pulling of arm or leg controls.” 20 C.F.R. § 404.1567(b). Sedentary work
“involves lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like docket
files, ledgers, and small tools. Although a sedentary job is defined as one which involves sitting, a certain
amount of walking and standing is often necessary in carrying out job duties.” 20 C.F.R. § 404.1567(a).

                                                     2
(6th Cir. 2007). In performing this review, the Court must consider the record as a whole. Hephner

v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978).

       Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When

substantial evidence supports the ALJ’s denial of benefits, that finding must be affirmed, even if

substantial evidence also exists in the record upon which the ALJ could have found Plaintiff

disabled. Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of

choice’ within which he [or she] can act without the fear of court interference.” Id. at 773.

       The second judicial inquiry -- reviewing the correctness of the ALJ’s legal analysis -- may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A] decision of the

Commissioner will not be upheld where the [Social Security Administration] fails to follow its

own regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.” Bowen, 478 F.3d at 746.

       B.      “Disability” Defined

       To be eligible for disability benefits, a claimant must be under a “disability” as defined by

the Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a

“disability” includes physical and/or mental impairments that are both “medically determinable”

and severe enough to prevent a claimant from (1) performing his or her past job and (2) engaging

in “substantial gainful activity” that is available in the regional or national economies. Id.

       Administrative regulations require a five-step sequential evaluation for disability

determinations. 20 C.F.R. § 404.1520(a)(4). Although a dispositive finding at any step ends the




                                                   3
ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential

review poses five questions:

       1.      Has the claimant engaged in substantial gainful activity?;

       2.      Does the claimant suffer from one or more severe impairments?;

       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing
               of Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1?;

       4.      Considering the claimant’s RFC, can he or she perform his or her past
               relevant work?; and

       5.      Assuming the claimant can no longer perform his or her past relevant work
               -- and also considering the claimant’s age, education, past work experience,
               and RFC -- do significant numbers of other jobs exist in the national
               economy which the claimant can perform?

20 C.F.R. § 404.1520(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F. Supp.2d 816, 818 (S.D.

Ohio 2001). A claimant bears the ultimate burden of establishing disability under the Social

Security Act’s definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).

                                                 III.

       In the Statement of Errors, Plaintiff argues that the ALJ erred in evaluating her daily

activities. PageID 1836-44. Specifically, Plaintiff argues that the ALJ erred in evaluating the

intensity, persistence, and limiting effects of her pain-related symptoms. Id.

       Having carefully reviewed the administrative record and the parties’ briefs, and also having

carefully considered the ALJ’s analysis leading to the non-disability finding here at issue, the Court

finds the ALJ carefully and reasonably developed and reviewed the record; appropriately

considered the medical evidence at issue; properly weighed opinion evidence based upon reasons

supported by substantial evidence (including the opinions of Amol Soin, M.D.; Raymond Polestra,

M.D., and Stephen Halmi, Psy.D); reasonably assessed the consistency of Plaintiff’s statements



                                                  4
regarding her disability with respect to the record as a whole; posed appropriate hypothetical

questions to the Vocational Expert (“VE”); accurately determined Plaintiff’s RFC; and

appropriately concluded, at Step Five (and in reliance on the VE’s sworn testimony), that Plaintiff

can perform a significant number of jobs in the national economy.

        In light of all of the foregoing, the Court AFFIRMS the ALJ’s non-disability finding as

supported by substantial evidence and TERMINATES this case on the Court’s docket.

        IT IS SO ORDERED.



Date:   March 2, 2020                                /s/Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge




                                                5
